ON REHEARING
TYSON, Judge.
Appellant’s counsel has filed a motion pursuant to Rule 39(k), Alabama Rules of Appellate Procedure, and requests this court to address the matter of the alleged ineffective assistance of counsel at original trial.
The appellant’s counsel asserts that, because his original attorney who represented him at the time of trial also, he alleges, represented him at the time of hearing the first Rule 20 petition, he could not properly raise the issue of ineffective assistance of counsel.
Because of this alleged conflict, we have carefully examined the record, both of the original trial and of the Rule 20 proceedings. We are clear to the conclusion that counsel rendered the proper effective assistance as required by due process of law and that the appellant proved neither element of the two-pronged test of Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
To the contrary, the record shows that counsel did render the effective assistance in all respects, and the trial court’s order so indicates.
We also note that counsel properly and effectively represented this appellant on the first appeal of his murder conviction. See Evitts v. Lucey, 469 U.S. 387, 105 S.Ct. 830, 83 L.Ed.2d 821 (1985).
For the reasons shown, the motion under Rule 39(k) is denied and the application for rehearing is overruled.
OPINION EXTENDED, MOTION DENIED, APPLICATION OVERRULED.
All the Judges concur.